EXECUTION COPY


ASSET PURCHASE AGREEMENT


        THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of November
13, 2003, is made by and between ROHN INDUSTRIES, INC., a Delaware corporation
(“Seller”), and SPX CORPORATION, a Delaware corporation (“Purchaser”).


RECITALS

        Seller is a manufacturer and installer of telecommunications
infrastructure equipment for the wireless industry (the “Business”). Its
products, including towers, poles, related accessories and antennae mounts, are
used in cellular, PCS, radio and television broadcast markets. Seller is
currently a debtor in possession in the jointly administered bankruptcy cases,
Case No. 03-17287-AJM-11) (the “Chapter 11 Case”), under Chapter 11 of Title 11
of the United States Code, as amended and the rules and regulations promulgated
thereunder (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Southern District of Indiana (the “Bankruptcy Court”). Purchaser desires to
purchase from Seller, and Seller desires to sell to Purchaser, certain core
assets and properties of the Business, on the terms and subject to the
conditions set forth in this Agreement and in accordance with Sections 105, 363
and 365 of the Bankruptcy Code.

        NOW, THEREFORE, the parties, intending to be legally bound, agree as
follows:


ARTICLE I.


PURCHASE AND SALE OF ASSETS

         Section 1.1.         Purchase and Sale; Acquired and Excluded Assets.

                 (a)         Acquired Assets. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Seller shall sell,
assign, transfer, convey and deliver to Purchaser, and Purchaser shall purchase
and accept from Seller, free and clear of all Liens, all of Seller’s right,
title and interest in and to all of the assets of Seller (other than the
Excluded Assets), including without limitation the following (the “Acquired
Assets”):

 
1.         Inventory.    All of the (i) finished goods, (ii) work in process,
raw materials, operating supplies, packaging and shipping materials, and (iii)
replacement, spare and component parts, associated with towers and accessories
necessary to fulfill open purchases orders and contracts, including the items
listed on the attached Schedule 1.1(a)-1;


 
2.         Equipment, Tooling, Etc.    All owned personal property, including
all machinery, equipment, fixtures, tools, dies, designs, office fixtures,
furniture, business machines, computers and computer hardware, networks,
servers, mobile phones, PDA’s, vehicles and other tangible personal property and
all related spare, replacement or maintenance parts and tools, including those
items listed on the attached Schedule 1.1(a)-2;


 
3.         Designated Contracts.    All rights and interest of Seller in, to and
under the Designated Contracts;


 
4.         Real Property and Fixtures:    All right, title and interest of
Seller, in and to the real property and improvements located in Frankfort,
Indiana, as more fully described in the legal description appended hereto as
Schedule 1.1(a)-4, and all fixtures to such real property and improvements (the
“Real Property”);


 
5.         Designated Peoria Property:    All rights and interest in engineering
software, documentation, and hardware associated with engineering and drafting
functions, and certain production fixtures, equipment, tooling, and dies
associated with the manufacture of towers and accessories, or office furniture
or equipment associated with any Rehired Employees or retained business records,
currently located at or associated with Seller’s Peoria, Illinois facility, as
designated on the attached Schedule 1.1(a)-5;


 
6.         Other Contracts.    All rights and interests of Seller in, to and
under confidentiality, non-solicitation, non-competition or invention assignment
agreements (but not employment agreements) signed by former and current
employees of Seller and other parties in favor of Seller or its predecessors and
all rights in favor of Seller or its predecessors under any other Contracts
related to the Business as it relates to the Acquired Assets including but not
limited to all of Seller’s rights (but not its obligations) under that certain
License and Nondisclosure Agreement dated as of October 12, 1998, between ROHN
Industries, Inc. and/or one of its subsidiaries, ROHN Products International,
L.C. Naval Construction Ltd. Group and all of their affiliated companies;


 
7.         Permits and Licenses.    All Permits, franchises, licenses,
certificates of authority, authorizations, registrations, bonds, approvals,
qualifications, certifications and listings or the like (each, a “Permit”) with
respect to the Business and the Acquired Assets issued to Seller by any
government or governmental unit, agency, board, body or instrumentality, whether
federal, state or local and all applications therefor pertaining to the Business
and the Acquired Assets, all to the extent assignable;


 
8.         Intellectual Property.    All rights and interest of Seller in, to
and under any Intellectual Property including, but not limited to, the trade
names “ROHN Industries, Inc.” and “ROHN”, except for Intellectual Property
excluded under Section 1.1(b)(18) of this Agreement;





- 2 -

 
9.         Prepaid Items.    All prepaid and similar items with respect to the
Acquired Assets, including without limitation advance payments and security
deposits, all to the extent assignable to Purchaser;


 
10.         Books and Records.    All files, data, documents, instruments,
papers, books and records of every kind (in whatever form or medium) relating to
the Acquired Assets or Assumed Liabilities, including, without limitation, (a)
all Designated Contracts, (b) all records and lists pertaining to the Acquired
Assets including Designated Contracts, and (c) originals or copies of all books,
ledgers, files, reports, plans, drawings and operating records of every kind
maintained by Seller in connection with the Acquired Assets and Designated
Contracts, but excluding the originals of Seller’s corporate minute books, stock
books and tax returns and copies of the foregoing to the extent related to the
Excluded Assets; and subject to a services agreement to be negotiated in good
faith between the parties to allow Seller access to the Frankfort facility,
equipment, and records for the purpose of collecting accounts receivable,
completing tax returns, pursuing causes of action that remain with the
bankruptcy estate, fulfilling other financial and reporting requirements as
debtor in possession under Seller’s chapter 11 cases, and providing access to
Seller and its auctioneer for the purpose of selling Inventory not purchased by
Purchaser; and


 
11.         Actions.    All causes of Action, choses in Action, rights of
recovery, rights of set-off, rights of enforcement including injunctive relief,
and claims of any kind, against any Person, in each case to the extent related
to the Acquired Assets or Assumed Liabilities, including without limitation, any
liens, security interests, pledges or other rights to payment or to enforce
payment in connection with products or services delivered by Seller on or prior
to the Closing Date and including all rights and injunctive relief in favor of
Seller arising out of the order of the United States Bankruptcy Court for the
Northern District of Illinois in the bankruptcy cases of UNR-ROHN, Inc.
(Indiana) and related debtors (case numbers 82 B 9841-9845, 82 B 9847, 82 B 9849
and 82 B 9851) entered on June 1, 1989, a copy of which is attached as Schedule
1.1(a)-(11).


                 (b)         Excluded Assets.    “Excluded Assets” means,
notwithstanding anything in Section 1.1(a) to the contrary, subject to the terms
of the Agreement, the following assets, rights and properties of Seller:

 
1.         all rights of Seller under the Agreement;


 
2.         inventory not associated with towers and accessories necessary to
fulfill open purchases orders and contracts;


 
3.         all real and personal property associated with Seller’s Peoria,
Illinois facility, except for the property described in Section 1.1(a)(5) above;


 
4.         any cash, cash equivalents and marketable securities of Seller on
hand on the Closing Date and including specifically all rights with respect to
the $2 million cash escrow related to an existing consent decree with the State
of Tennessee Environmental Protection Agency for on-going clean up work;





- 3 -

 
5.         all accounts receivable;


 
6.         all Actions, claims and rights related to the Platinum lawsuit;


 
7.         all Actions, claims and rights of the Seller against Cooper Heat MQS;


 
8.         the construction business including the Construction Commonwealth of
Pennsylvania contract;


 
9.         all avoidance Actions under the Bankruptcy Code;


 
10.         all corporate seals, minute books, charter documents, corporate
stock record books, registers of other securities, original tax and financial
records and such other books and records as pertain to the organization,
existence, share capitalization or debt financing of Seller, and any files,
books and records relating to Seller’s Affiliates or otherwise relating to any
Excluded Assets;


 
11.         all notes receivable from Affiliates of Seller;


 
12.         all of Seller’s capital stock or other equity interest;


 
13.         all of the Seller’s assets located or previously used in Mexico,
Brazil, Alabama, or Arizona and listed on Schedule 1.1(b)-13;


 
14.         four vehicles located at or associated with Seller’s Frankfort,
Indiana, facility, as listed on the attached Schedule 1.1(b)-14;


 
15.         any losses, loss-carry forwards and rights to receive refunds,
credits and loss-carry forwards with respect to any and all federal and state
income Taxes of Seller;


 
16.         any and all rights under or related to any and all Benefit Plans, or
any plans, agreements or arrangements relating to compensation or benefits, that
are now or ever have been maintained or contributed to by Seller or any member
of its Control Group (as defined under IRS Code Section 414(b), (c) or (m));


 
17.         any and all rights under or related to any and all Collective
Bargaining Agreements;


 
18.         Intellectual Property solely related to Seller’s former enclosure
shelter division; and


 
19.         any Actions or claims related to or against Integrity Insurance
Company and Bryanston Insurance Company.





- 4 -

                 (c)         Purchase by Designee.    At any time prior to
Closing, Purchaser may direct that Seller’s right, title and interest to certain
Acquired Assets be sold to a Designee in connection with approval of this
Agreement and entry of the Sale Order and contemporaneously therewith or as soon
as practicable thereafter, and subject to the rights, protections, and
obligations of Purchaser under this Agreement and the Sale Order to the extent
approved by the Court. Nothwithstanding such designation and anything in this
Section 1.1(c) to the contrary, however, Purchaser shall be solely obligated for
payment of the Purchase Price and Escrow Deposit in accordance with Section 1.4
below.

         Section 1.2.    Contract Rejection and Assumption.

                 (a)         Purchaser may from time to time prior to the
Closing add to the Acquired Assets any executory contract or lease of the Seller
(a “Designated Contract”) by providing notice to Seller. Such designation shall
not modify the Purchase Price. Prior to Closing, Purchaser shall be entitled to
remove any Designated Contract from the Acquired Assets list without penalty. If
any executory Contract so added to the Designated Contracts cannot reasonably be
assumed and assigned at the Closing, Seller shall expeditiously seek and effect
the assumption and assignment to Purchaser of such Contracts after the Closing,
but in any event within 30 days after the Closing.

                 (b)         Purchaser may from time to time after the Closing,
but not later than 30 days after the Closing, request that Seller file a motion
to assume and assign any additional executory Contract to Purchaser, provided
that Seller has not previously rejected such Contract. Seller shall use its
reasonable best efforts to effectuate such assumption and assignment.

                 (c)         Pursuant to Section 1.2(a) and (b) above, Purchaser
may direct that a Designated Contract be assumed and assigned to a Designee,
subject to an order approving such assumption and assignment, which Designee
shall directly assume responsibility for any cure payments on such Designated
Contracts pursuant to Section 1.3(a) below. Seller shall have a reasonable
opportunity to review each such designation to determine whether the Designee
has the financial ability to perform and can meet the requirements of Section
365(f) of the Bankruptcy Code, provided that Seller may reject such designation
only if it determines, in its reasonable business judgment, that such Designee
does not satisfy such requirements. Seller’s reasonable rejection of any such
designation shall not be a breach of Seller’s representations, warranties, or
covenants and shall not be a failure of conditions precedent to Closing or
otherwise entitle Purchaser to terminate this Agreement.

         Section 1.3.    Assumed and Excluded Liabilities.

                 (a)         On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Purchaser (or, if applicable, its
Designee) shall assume from Seller and thereafter pay, perform or discharge in
accordance with their terms, Seller’s cost to cure all monetary defaults arising
under all Designated Contracts pursuant to Section 365(b) of the Bankruptcy Code
(the “Assumed Liabilities”).




- 5 -

                 (b)        Except for the Assumed Liabilities, Purchaser (or,
if applicable, its Designee) will not assume and shall not become liable to pay,
perform or discharge any Liability whatsoever of Seller or its Affiliates or
relating to any of the Acquired Assets or the Business, including but not
limited to the following:

 
(i)        Seller’s liabilities or obligations under this Agreement and any
Exhibits or Schedules attached hereto;


 
(ii)        Seller’s liabilities or obligations for expenses or fees incident to
or arising out of the negotiation, preparation, approval or authorization of
this Agreement or the consummation of the transactions contemplated herein,
including without limitation the fees and expenses of Seller’s attorneys,
accountants, brokers, and other advisors;


 
(iii)        any Liabilities under or related to any and all Benefit Plans, or
any plans, agreements or arrangements relating to compensation or benefits, that
are now or ever have been maintained or contributed to by Seller or any member
of its Control Group (as defined under IRS Code Section 414(b), (c) or (m)),


 
(iv)        any Collective Bargaining Agreements;


 
(v)        any Liabilities pursuant to any Contract that is not, or is no longer
deemed to be pursuant to Section 1.2, a Designated Contract;


 
(vi)        other than cure amounts constituting Assumed Liabilities, any
Liabilities (including Liabilities in respect of advances or loans, occupational
safety, workers’ or workmen’s compensation, grievance proceedings or actual or
threatened litigation, suits, claims, demands or governmental proceedings) that
arose or were incurred on or before the Closing, or that are based on events
occurring or conditions existing on or before the Closing, or that arose out of
or related to the ownership, operation, use or control of the Acquired Assets or
the Business prior to the Closing;


 
(vii)        any liability or investigatory, corrective or remedial obligation
(contingent or otherwise, and including any liability or obligation for response
costs, personal injury, property damage or natural resource damage), whenever
arising or occurring, arising under any local, state or federal environmental
and safety requirements with respect to the Seller, the Seller’s Business, the
Acquired Assets, the Designated Contracts, the Real Property or any other
current or former operations or facilities of Seller or the Business (including
without limitation any arising from the on-site or off-site release, threatened
release, treatment, storage, disposal, or arrangement for disposal of any
hazardous or toxic materials, substances, or wastes), whether or not
constituting a breach of any representation or warranty herein or whether or not
set forth on any disclosure schedule hereto (collectively, the “Environmental
Liabilities”);





- 6 -

 
(viii)        any liabilities and obligations of Seller for federal, state,
local or foreign Taxes that have accrued prior to the Closing Date, whether or
not assessed, invoiced, or due and payable by the Closing Date, including but
not limited to any liabilities related to Taxes arising as a result of such
Seller at any time being a member of an affiliated group as defined in Section
1504(a) of the IRS Code, with any necessary prorations for Taxes in connection
with Closing to be made in accordance with local custom and usage; and


 
(ix)        any liabilities and obligations of Seller for utility services
related to any of the Acquired Assets or Designated Contracts, such as gas,
electricity, water and sewer, to and through the Closing Date, based on a final
reading for any utility service or, where such is unavailable as of the Closing
Date, based on a daily proration of such costs when the first bill covering the
period including the Closing Date is received.


         Section 1.4.    Purchase Price; Escrow Deposit.

                 (a)        Purchase Price. In consideration for the Acquired
Assets, Purchaser shall pay to Seller at the Closing the amount of $5,450,000
(the “Purchase Price”). The Purchase Price shall be paid by wire transfer of
immediately available funds at the Closing. At least one business day prior to
the Closing Date, Seller shall provide to Purchaser in writing the account
information for payment of the Purchase Price. Except as otherwise provided
herein with respect to prorations, Purchaser shall have no right to setoff or
otherwise reduce the Purchase Price prior to or at the Closing; provided,
however, that the foregoing shall not be construed to waive or otherwise affect
any condition precedent to Purchaser’s obligation to effectuate the Closing or
any right to terminate this Agreement.

                 (b)        Escrow Deposit. Within five (5) business days of the
execution of this Agreement, Purchaser shall deposit with LaSalle Bank National
Association (the “Escrow Agent”) either a cash payment (the “Cash Deposit”) or
an irrevocable stand-by letter of credit, in a form mutually agreed upon by the
parties (the “Letter of Credit”), in the amount of $545,000. The Cash Deposit or
Letter of Credit, as applicable, including any interest earned thereon, are
sometimes referred to in the Agreement collectively as the “Escrow Deposit.” The
Escrow Deposit shall be held by the Escrow Agent in accordance with the terms of
an escrow agreement of a form mutually agreeable to the parties (the “Escrow
Agreement”). The Escrow Deposit shall be nonrefundable except in accordance with
Section 7.4. The parties shall jointly instruct the Escrow Agent to deliver the
Escrow Deposit to Seller, which amount shall be credited against payment of the
Purchase Price unless returned to Purchaser pursuant to this Section 1.4(b).
Purchaser, in its sole discretion, may at any time replace any Letter of Credit
held as part of the Escrow Deposit with an equal amount of cash, in which case
the Letter of Credit shall be promptly returned to Purchaser. The Escrow Deposit
shall be credited against payment of the Purchase Price if Purchaser and Seller
consummate the Closing, irrespective of whether Seller had previously accepted a
competing bid or otherwise.

        Section 1.5.    Allocation of Purchase Price.    The Purchase Price and
the Assumed Liabilities shall be allocated to the Acquired Assets for all
purposes (including tax and financial accounting purposes) in a manner agreed to
by Purchaser and Seller in good faith. Purchaser and Seller shall file all tax
returns (including amended returns and claims for refund) and information
reports in a manner consistent with such values. Purchaser shall prepare and
deliver to Seller, within sixty (60) days after the determination of the
Purchase Price after adjustment by the Adjustment Amount (if any), a Form 8564
as required to be filed under section 1060 of the IRS Code. Such allocation of
the Purchase Price will not be binding in the Chapter 11 Case upon Seller’s
creditors or other parties in interest.




- 7 -


ARTICLE II.


THE CLOSING

        Section 2.1.     Closing.    The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Gardner, Carton & Douglas LLP, 191 North Wacker Drive, Chicago, Illinois
60606 (i) one (1) business day after all the conditions set forth in Article VI
have been satisfied or waived, but in no event later than the end of the
business day on January 15, 2004, or (ii) such other time, date, and place as
shall be agreed upon by the parties (the actual date of the Closing being herein
referred to as the “Closing Date”). In lieu of attending the Closing, the
parties may exchange documents via facsimile transmission or overnight mail in a
mutually acceptable manner.

        Section 2.2.     Certain Deliveries at Closing.    At the Closing,
Seller will deliver or cause to be delivered to Purchaser all of the Acquired
Assets and the following documents:

                  (a)        a bill of sale in a form acceptable to Purchaser,
duly executed by Seller, covering the conveyance of the Acquired Assets to
Purchaser;

                  (b)        assignment and assumption agreement a form
acceptable to Purchaser, duly executed by Seller, covering the conveyance of the
rights and the assumption of any obligations under the Designated Contracts and
any other assumption of rights and obligations by Purchaser;

                  (c)        a limited warranty deed in recordable form
conveying merchantable title to the Real Property to Purchaser free and clear of
all liens, claims and encumbrances other than any permitted exceptions;

                  (d)        intellectual property assignments in forms
acceptable to Purchaser, duly executed by Seller, covering the conveyance of all
of Seller’s right, title, and interest in and to the purchased intellectual
property including but not limited to any federally registered trade names,
trademarks, patents, or copyrights;

                  (e)        a certified copy of the resolutions adopted by the
Board of Directors of ROHN Industries, Inc., authorizing Seller to execute and
deliver this Agreement and perform all of its obligations hereunder;

                  (f)        such other documents or instruments as may be
reasonably required by Purchaser to consummate the Closing or to effect the
conveyance to Purchaser of good and marketable title to the Acquired Assets, all
in accordance with and subject to the terms and conditions of this Agreement;
and




- 8 -

                  (g)        a certified copy of the Bankruptcy Court order
approving the sale and assignments contemplated herein, which order shall
specifically provide, among other things, that Purchaser shall not assume any
Collective Bargaining Agreement or any obligation with respect thereto.


ARTICLE III.


REPRESENTATIONS AND WARRANTIES OF SELLER

        Seller represents and warrants to Purchaser as follows:

        Section 3.1.    Organization.    Seller is validly existing and in good
standing under the laws of the jurisdiction of its formation and in each
jurisdiction where the operation of the Business requires such qualification.

        Section 3.2.    Authority Relative to this Agreement.    Subject to an
order of the Bankruptcy Court approving the transactions contemplated by this
Agreement in accordance with Sections 363 and 365 of the Bankruptcy Code, in a
form reasonably acceptable to Purchaser (the “Section 363/365 Order”), having
been entered by the Bankruptcy Court and having become a Final Order, this
Agreement has been duly and validly authorized, executed and delivered by Seller
and constitutes a valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms, subject to applicable bankruptcy,
reorganization, insolvency, moratorium, and other laws affecting creditors’
rights generally from time to time in effect and to general equitable
principles.

        Section 3.3.    Consents and Approvals.    Except as required by the
Bankruptcy Court, no consent, approval, or authorization of, waiver from or
declaration, filing, or registration with, any Governmental Authority or other
Person (each, a “Consent”) is required to be made or obtained in connection with
the execution, delivery, and performance of this Agreement by Seller and the
consummation of the transactions contemplated hereby.

        Section 3.4.    No Violations.    Neither the execution, delivery or
performance of this Agreement by Seller, nor the consummation the transactions
contemplated hereby, will (a) violate any Order applicable to Seller or its
properties or assets, or (b) cause the suspension or revocation of any Permit
for Seller to conduct the Business as currently conducted.

        Section 3.5.    Title to Acquired Assets.    Seller owns good and valid
title to all of the Acquired Assets, free and clear of all Liens, except for
liens and encumbrances described on the attached Schedule 3.5, all of which will
be released on the Closing Date. Upon the Section 363/365 Order having been
entered by the Bankruptcy Court and in accordance with the terms of the Section
363/365 Order and the Bankruptcy Code, Seller (a) shall have the power and right
to sell, assign, transfer and deliver to Purchaser the Acquired Assets and (b)
on the Closing Date shall sell, assign, transfer and deliver to Purchaser the
Acquired Assets free and clear of all Liens (with all such Liens on the Acquired
Assets attaching to the Purchase Price proceeds subject to the same priority as
in the Acquired Assets).




- 9 -

        Section 3.6.    Sufficiency of Acquired Assets.    Except as otherwise
disclosed on Schedule 3.6, the Acquired Assets are all of the assets, whether
tangible or intangible, real or personal, that are used in or necessary for the
conduct of Seller’s tower and accessories operations as currently conducted by
Seller in the Frankfort, Indiana facility and as supported by engineering and
intellectual property and/or use of the Acquired Assets as currently conducted
or used.

        Section 3.7.    Real Property.     (a)    Except as set forth on
Schedule 3.7, with respect to the Real Property:

 
(i)        Seller has good and marketable indefeasible fee simple title, free
and clear of all Liens;


 
(ii)        Seller has not leased or otherwise granted to any person the right
to use or occupy such Real Property or any portion thereof; and


 
(iii)        there are no outstanding options, rights of first offer or rights
of first refusal to purchase such Real Property or any portion thereof or
interest therein.


                 (b)        All buildings, structures, fixtures, buildings
systems and equipment and all components thereof, including the roof,
foundation, load-bearing walls and other structural elements thereof: heating,
ventilation, air conditioning, mechanical, electrical, plumbing and other
building systems, environmental control, remediation and abatement systems;
sewer, storm and waste water systems, irrigation and other water distribution
systems, parking facilities, fire protection, security and surveillance systems,
and telecommunications, computer, wiring and cable installations, included in
the Real Property (the “Improvements”) are, subject to ordinary wear and tear,
in satisfactory condition and repair. There are no structural deficiencies or
latent defects known to Seller affecting any of the Improvements and there are
no facts or conditions known to Seller affecting any of the Improvements which
would, individually or in the aggregate, interfere in any material respect with
the use or occupancy of the Improvements or any portion thereof.

        Section 3.8.    Contracts.    True and complete copies of each written
Designated Contract as defined in Section 1.2 (or written summaries of the terms
of any oral Designated Contract) have been previously made available to
Purchaser. To the best of Seller’s knowledge, all Designated Contracts are
valid, binding and enforceable in accordance with their terms and such
Designated Contracts are in full force and effect, except to the extent that
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
moratorium, reorganization and other laws affecting the enforcement of
creditors’ rights generally and by general principles of equity. Upon the cure
of defaults in accordance with Section 9.1, Seller will have cured the
obligations required pursuant to each Designated Contract and the Bankruptcy
Court to have been performed by it through the Closing Date. Other than the
defaults to be cured in accordance with Section 9.1, there has not occurred any
default (or event which, with the giving of notice or the lapse of time, or
both, could constitute a default) under any of the Designated Contracts as of
the date hereof.




- 10 -

        Section 3.9.    Compliance with Laws; Permits; Certain
Operations.    Except as set forth on the attached Schedule 3.9:

                 (a)         Seller is in compliance and has complied with all
applicable laws, ordinances, codes, rules, requirements and regulations of
foreign, federal, state and local governments and all agencies thereof relating
to the operation of the Business and the use or ownership of the Acquired Assets
and no notices have been received by and no claims have been filed against
Seller alleging a violation of any such laws, ordinances, codes, rules,
requirements or regulations;

                (b)          Seller has, with respect to the Acquired Assets,
complied with all applicable laws relating to the employment of labor, including
provisions thereof relating to wages, hours, equal opportunity, non
discrimination, collective bargaining and the payment of social security and
other Taxes;

                 (c)         Seller holds all permits, licenses, certificates,
accreditations or other authorizations of foreign, federal, state and local
governmental agencies required for the conduct of the Business and ownership or
use of the Acquired Assets, and the attached Schedule 3.9(c) and the attached
Schedule 3.10 sets forth a list of all such material permits, licenses,
certificates, accreditations and other authorizations. Seller is in compliance
and has complied with all terms and conditions of any such required permits,
licenses, accreditations and authorizations; and

                (d)         No officer, director, employee, consultant, advisor
or agent of Seller has been or is authorized to make or receive, and Seller has
no knowledge of any of its officers, directors, employees, consultants, advisors
or agents making or receiving any bribe, kickback payment or other illegal
payment at any time with respect to the Business.

        Section 3.10.     Environmental and Safety Matters.    Except as set
forth in Schedule 3.10:

                (a)         With respect to the Business and the Acquired
Assets, Seller has complied and is in compliance with all Environmental and
Safety Requirements.

                 (b)         Without limiting the generality of the foregoing,
Seller has obtained and complied with and is in compliance with, all permits,
licenses, approvals, and other authorizations that may be required pursuant to
Environmental and Safety Requirements for the operation of the Business and/or
use of the Acquired Assets, subject to such exceptions as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and all such permits, licenses, approvals and authorizations may
be relied upon by Buyer for lawful operation of the Business on and after the
Closing without transfer, reissuance or other governmental action. A list of all
such material permits, licenses, approvals, accreditations, certifications and
other authorizations is set forth on Schedule 3.10.

                 (c)         Seller has not received any written or oral notice,
report or other information regarding any actual or alleged violation of any
liabilities or potential liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise), including any investigatory, remedial or corrective
obligations, arising under Environmental and Safety Requirements and relating to
the Business.




- 11 -

                 (d)         None of the following exists at any property or
facility operated by Seller in connection with the Acquired Assets;

 
(i)         Underground storage tanks;


 
(ii)         Asbestos-containing material in any form or condition;


 
(iii)        Materials or equipment containing polychlorinated biphenyls; or


 
(iv)        Surface impoundments or other waste disposal units.


                 (e)         With respect to the Business and/or the Acquired
Assets, neither Seller nor any of its affiliates or, to Seller’s knowledge,
predecessors has treated, stored, disposed of, arranged for or permitted the
disposal of transported, handled or released any substance, including any
hazardous substance, or owned or operated any facility or property (and no such
property or facility is contaminated by any such substance), so as to give rise
to liabilities (including liabilities for response costs, natural resource
damages or attorneys fees), or any investigatory, corrective or remedial
obligations, under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), or other Environmental and Safety
Requirements.

        (f)         With respect to the Acquired Assets, Seller has not, either
expressly or, to its knowledge, by operation of law, assumed, undertaken, other
otherwise become subject to any liability, including any obligation for
corrective or remedial action, relating to the Environmental and Safety
Requirements.

        Section 3.11.    Intellectual Property.    Schedule 3.11(a) of this
Agreement contains a complete list of all Intellectual Property Rights (except
for Intellectual Property excluded from the Acquired Assets under Section
1.1(b)(18) of this Agreement), and for each indicates whether Seller is the
exclusive owner or joint owner of such Intellectual Property Rights. The
Intellectual Property Rights identified in Schedule 3.11(a) as exclusively owned
by Seller constitutes all of the intellectual property necessary for the conduct
of the Business as it is currently being conducted. Seller is the owner of all
right, title and interest in and to each item of the Intellectual Property
Rights identified in Schedule 3.11(a) as exclusively owned by Seller, and/or has
the valid right to use the Intellectual Property Rights identified in Schedule
3.11(a) as jointly owned or licensed by Seller in a manner currently used by the
Business. No other party has a license to use any Intellectual Property Rights
identified in Schedule 3.11(a). Schedule 3.11(b) of this Agreement contains a
complete list of all Intellectual Property Rights licensed to third parties
wherein Seller is the exclusive owner or joint owner of such Intellectual
Property Rights. There are no restrictions on the direct or indirect transfer of
the Intellectual Property Rights identified in Schedule 3.11(a) and Schedule
3.11(b). Schedule 3.11(c) of this Agreement contains a complete list of all
Intellectual Property Rights wherein Seller is licensee and Seller’s interest in
the Intellectual Property Rights are transferable. Seller, in its use of the
Intellectual Property Rights, is not infringing and has not infringed upon the
intellectual property of any other Person, and no claim is pending or has been
threatened with respect to the ownership, validity, license or use of, or any
infringement resulting from, the use of the Intellectual Property Rights. The
Intellectual Property Rights will be owned or available for use by Purchaser and
any Designee from and after the Closing on substantially the same terms and
conditions as are applicable to Seller prior to the Closing.




- 12 -

        Section 3.12.    Litigation.    Except for the Chapter 11 Case, there is
no Action pending, threatened or anticipated, including those Actions listed on
the attached Schedule 3.12, that would or could have a Material Adverse Effect
on the transactions contemplated by this Agreement, Purchaser or the Acquired
Assets.

        Section 3.13.    Certificate of Service.    The parties shown on the
Certificate of Service attached as Schedule 3.13 constitute all parties known by
Seller to be entitled to notice of Seller’s intent to sell the Acquired Assets
(and assume and assign the Designated Contracts) under Bankruptcy Rule 2002 and
including all parties owning, claiming or asserting a Lien in or to any of the
Acquired Assets.

         Section 3.14.     Accuracy of Warranties.    To Seller’s knowledge, no
representation or warranty by Seller in the Agreement contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained in the Agreement, in
light of the circumstances under which they were made, not misleading.

        Section 3.15.     Sale is “As is, Where is”.     Except as otherwise
provided herein, the Acquired Assets are being sold “as is, where is.”


ARTICLE IV.


REPRESENTATIONS AND WARRANTIES OF PURCHASER

        Purchaser represents and warrants to Seller as follows:

        Section 4.1.     Organization.    Purchaser is a corporation validly
existing and in good standing under the Laws of Delaware.

        Section 4.2.     Authority Relative to this Agreement.    Purchaser has
the requisite corporate power and authority to enter into this Agreement and to
carry out its obligations hereunder. This Agreement has been duly and validly
executed and delivered by Purchaser and constitutes a valid and binding
agreement of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to applicable bankruptcy, reorganization, insolvency, moratorium
and other Laws affecting creditors’ rights generally from time to time in effect
and to general equitable principles.

        Section 4.3.     Consents and Approvals.    Except as required by the
Bankruptcy Court, no Consents are required to be obtained by Purchaser in
connection with its execution, delivery, and performance of this Agreement.

        Section 4.4.    No Violations.    Neither the execution, delivery or
performance of this Agreement by Purchaser, nor the consummation by Purchaser of
the transactions contemplated hereby, will (a) conflict with or result in any
breach of any provisions of the Certificate of Incorporation or Bylaws of
Purchaser, unless Seller is relieved of any such obligations or restrictions by
order of the Bankruptcy Court, (b) violate any Order applicable to Purchaser or
its properties or assets, except for conflicts or violations that could not
reasonably be expected to have a material adverse effect on Purchaser’s ability
to consummate the transactions contemplated hereby.




- 13 -

        Section 4.5.     Availability of Funds.    Purchaser has available cash
on hand or funds available pursuant to one or more written financing
arrangements sufficient, in the aggregate, for the payment of the Purchase
Price.


ARTICLE V.


COVENANTS

        Section 5.1.     Conduct of Business by Seller Pending the
Closing.    Between the date of execution of this Agreement and December 29,
2003, Seller will operate the Business in the ordinary course of business in a
manner consistent with prior practice to the extent such prior practice is,
within Seller’s best business judgment, permissible under and consistent with
the Bankruptcy Code, and will use reasonable efforts to preserve its
relationships with and the goodwill of its clients and suppliers in a manner so
as to preserve the value of the Acquired Assets.

        Section 5.2.    Access and Information.    Seller shall afford to
Purchaser and any Designee, and each of their financial advisors, legal counsel,
accountants, consultants, financing sources, and other authorized
representatives, access during normal business hours throughout the period prior
to the Closing to all books and records, assets and properties, and personnel of
Seller that pertain to the Acquired Assets or the Assumed Liabilities and,
during such period, shall furnish as promptly as practicable to Purchaser and
any Designee any and all such information as Purchaser and any Designee may
reasonably request pertaining to the Acquired Assets or the Assumed Liabilities
(including, without limitation, copies of Designated Contracts and the Books and
Records).

        Section 5.3.     Additional Matters.    On the terms and subject to the
conditions of this Agreement, each of the parties agrees to use commercially
reasonable efforts to take, or cause to be taken, all action and to do, or cause
to be done, all things necessary, proper, or advisable under applicable Laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including using all commercially reasonable efforts to obtain
all necessary waivers (other than the waiver of their respective conditions to
closing) or Consents required under this Agreement.

        Section 5.4.     Further Assurances.    After the Closing Date, Seller,
its Affiliates and Purchaser will each use all commercially reasonable efforts
to execute and deliver such other instruments of conveyance, transfer or
assumption, as the case may be, and take such other actions as may be reasonably
requested to implement more effectively, the conveyance and transfer of the
Acquired Assets to Purchaser or any Designee and the assumption of the Assumed
Liabilities by Purchaser or any Designee.




- 14 -

        Section 5.5.    Covenant-Not-to-Compete.     In consideration of
Purchaser’s consummation of the transactions contemplated hereby, and as a
material inducement to Purchaser to enter into this Agreement, Seller covenants
and agrees as during the period beginning on the Closing Date and ending on the
fifth anniversary of the Closing Date (the “Noncompete Period”), Seller shall
not at any time, in any capacity, directly or indirectly, (i) be a Competing
Organization, provide any services to any Competing Organization, or have any
direct or indirect ownership, financial or management interest in any Competing
Organization; (ii) solicit the employment of or hire any former employee of the
Business or employee of Purchaser, or in any way interfere with the relationship
between Purchaser and any of its employees; or (iii) solicit the business of any
then existing or prospective client, customer, alliance partner, supplier,
licensee, licensor, franchisee or other business relation of Purchaser, or in
any way interfere with the business relationship between Purchaser and such
Persons. “Competing Organization” shall include any Person (i) located or doing
business anywhere in North America, and (ii) then engaged in or about to become
engaged in, a business identical to or similar to the Business. If, at the time
of enforcement of any of the provisions of this Section 5.5 a court holds that
the restrictions stated herein are unreasonable or unenforceable, the parties
agree that the maximum period, scope or geographical area reasonable or
otherwise enforceable under such circumstances shall be substituted for the
stated period, scope or area. The parties acknowledge and agree that the breach
of any term or provision of this Section 5.5 by Seller shall cause irreparably
harm to Purchaser and that in addition to any other remedies, Purchaser may
apply to any court of law or equity of competent jurisdiction for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Section 5.5. Parties further acknowledge
and agree that the restrictions of this Section 5.5 shall not apply to Seller to
the extent necessary to allow Seller to complete current contracts for the
Commonwealth of Pennsylvania, as described on the attached Schedule 5.5.

        Section 5.6.    Change of Corporate Name.    On or before the Closing
Date, Seller shall take all appropriate action to change its corporate name to a
name that is dissimilar to “Rohn Industries, Inc.” and such changed name shall
not contain any derivation or variation of any named currently used by Seller.

        Section 5.7.    Use and Purchase of Inventory.    For a period of sixty
(60) days after the Closing, and in order to fulfill open bids, Purchaser shall
have the right to purchase any inventory excluded under Section 1.1(b)(2) of
this Agreement, and not otherwise sold at auction by Seller, for $0.10 (ten
cents) per dollar of book value for such inventory as reflected on the books of
Seller.

                 (a)        Seller shall not sell or use Inventory prior to
Closing except in the ordinary course of business.

                 (b)        For a period of fourteen (14) days following the
Closing, Seller shall not sell or use Excluded Inventory except with the advance
written notice to and consent of Purchaser. Following this period, Seller may
engage an auctioneer, at no risk or cost to Purchaser, to sell Excluded
Inventory on-site for so long as Purchaser has possession of or rights to the
facility in which such Inventory is located.




- 15 -


ARTICLE VI.


CONDITIONS PRECEDENT

        Section 6.1.     Conditions Precedent to Obligation of Seller and
Purchaser.    The respective obligations of each party to effect the
transactions contemplated by this Agreement shall be subject to the satisfaction
of the following conditions:

                 (a)        the Section 363/365 Order shall have been entered by
the Bankruptcy Court, shall not then be stayed and shall not have been reversed,
modified or amended;

                 (b)        no action or injunction shall be pending or
threatened by any party, including any Governmental Authority, that if
successful would prevent the consummation of the transactions contemplated by
this Agreement; and

                 (c)        the Escrow Agreement shall be executed by each of
the Escrow Agent, Purchaser and Seller.

        Section 6.2.     Conditions Precedent to Obligation of Seller.    The
obligation of Seller to effect the transactions contemplated by this Agreement
shall be subject to the satisfaction or waiver at or prior to the Closing Date
of the following additional condition: Purchaser shall have performed in all
material respects its obligations under this Agreement required to be performed
by Purchaser at or prior to the Closing Date, and the representations and
warranties of Purchaser contained in this Agreement shall be true and correct in
all material respects as of the Closing Date as if made at and as of such date,
except as otherwise contemplated by this Agreement.

        Section 6.3.     Conditions Precedent to Obligation of Purchaser.    The
obligation of Purchaser to effect the transactions contemplated by this
Agreement shall be subject to the satisfaction or waiver at or prior to the
Closing Date of the following additional conditions:

                 (a)        Seller shall have performed in all material respects
all of its obligations under this Agreement required to be performed by Seller
at or prior to the Closing Date and the representations and warranties of Seller
contained in this Agreement shall be true and correct in all material respects
as of the Closing Date as if made at and as of such date;

                 (b)        there shall not have occurred any Material Adverse
Effect on or at any time after the date of this Agreement;

                 (c)        prior to December 29, 2003, none of the Chapter 11
Case shall have been dismissed or converted to a case under Chapter 7 of the
Bankruptcy Code, and Seller shall not have filed a motion or other pleading
seeking the dismissal of any of the Chapter 11 Case under Section 1112 of the
Bankruptcy Code or otherwise.

        Section 6.4.     Conditional Closing in Escrow.    If the conditions to
Section 6.3(a) or 6.3(b) are not satisfied by December 28, 2003, Purchaser can
elect to close in escrow. Upon such election, Seller shall deposit executed
copies of the Agreement and all other transaction documents with the Escrow
Agent or other agent to be agreed upon by Purchaser and Seller. The escrow shall
be released and the Closing shall occur if the conditions to Section 6.3(a) or
6.3(b) are satisfied on or before January 15, 2004. If such conditions are not
satisfied by January 15, 2004, the escrow will terminate and this Agreement
shall terminate in accordance with Section 7.1.




- 16 -


ARTICLE VII.


TERMINATION

        Section 7.1.     Termination.    This Agreement may be terminated: (a)
by mutual written agreement of Seller and Purchaser at any time prior to the
Closing Date; (b) by either Seller or Purchaser if the Bankruptcy Court approves
a higher or better offer for all or some of the Acquired Assets; (c) by
Purchaser if (i) the Bankruptcy Court denies approval of the Break-up Fee and
Expense Reimbursement provided for in Sections 7.3 and 9.2, (ii) Seller accepts
any bid for the Acquired Assets other than from Purchaser (including any credit
bid made by Lenders), or otherwise enters into any agreement(s) to sell,
transfer or assign the Acquired Assets (or stock or other securities of Seller
or of any of Seller’s direct or indirect parent companies or subsidiaries or
other business combination involving Seller) to any Person other than Purchaser,
(iii) if any of the conditions set forth in Section 6.1 and 6.3 or any of the
covenants set forth in Article IX shall not have been satisfied by the end of
the business day on January 15, 2004, or by such earlier date expressly
specified in such conditions or such covenants, and shall not have been waived
by Purchaser; or (d) by Seller if any of the conditions set forth in Section 6.1
or 6.2 shall not have been satisfied by the end of the business day on January
15, 2004.

        Section 7.2.    Effect of Termination.    If this Agreement is validly
terminated pursuant to Section 7.1, this Agreement will immediately become null
and void, and there will be no liability or obligation on the part of Seller,
Purchaser or their respective Affiliates (or any of their respective officers,
directors, employees, agents or other representatives), except that the
provisions with respect to the Break-Up Fee and Expense Reimbursement in Section
7.3 and expenses in Section 11.8 will continue to apply following any such
termination.

        Section 7.3.     Break-Up Fee.    Seller agrees if Seller accepts any
bid for the Acquired Assets other than from Purchaser (including any credit bid
made by Lenders), or otherwise enters into any agreement(s) to sell, transfer or
assign the Acquired Assets (or stock or other securities of Seller or of any of
Seller’s direct or indirect parent companies or subsidiaries or other business
combination involving Seller) to any Person other than Purchaser, or Seller
fails to consummate this transaction for any reason (other than a material
breach by Purchaser of this Agreement), Purchaser shall be entitled to a
break-up fee in the amount of 3% (three percent) of the Purchase Price
(“Break-Up Fee”) and reimbursement of its out of pocket fees and expenses in an
amount not to exceed $50,000 (fifty thousand dollars) (“Expense Reimbursement”),
payable by Seller, as consideration of and reimbursement for, among other
things, the significant efforts and funds expended by Purchaser in connection
with its possible acquisition of the Acquired Assets. If payable pursuant to
this Section 7.3, the Break-Up Fee and Expense Reimbursement shall be paid by
Seller no later than one (1) business day following termination of this
Agreement pursuant to Section 7.1 above. Notwithstanding anything to the
contrary in this Section 7.3, the Break-Up Fee and Expense Reimbursement shall
not be paid if Purchaser and Seller consummate the Closing on or before January
15, 2004, irrespective of whether Seller had previously accepted a competing bid
or otherwise. The Break-Up Fee and Expense Reimbursement shall constitute an
allowed administrative expense claim in the Bankruptcy Case with priority under
of a kind specified in sections 503 and 507 of the Bankruptcy Code. Seller
acknowledges that Purchaser would not have invested the effort in negotiating
and documenting this proposed transaction and incurred obligations to pay its
outside advisors if Purchaser were not entitled to the Break-Up Fee and Expense
Reimbursement in accordance with the terms of this Agreement.




- 17 -

        Section 7.4.    Termination of Escrow.    The Escrow Agent shall return
the Escrow Deposit to Purchaser no later than one (1) business day following (a)
the termination of this Agreement in accordance with Section 7.1, or (b) the
failure by Seller to consummate this transaction for any reason (other than a
material breach by Purchaser of this Agreement).


ARTICLE VIII.


EMPLOYEE MATTERS

        Section 8.1.    No Obligation with Respect to Employees or
Employment-Related Agreements.    Purchaser shall have no obligation to hire any
of Seller’s management or employees, to confer or negotiate with any union
representative of any employees, or to enter into or assume any liabilities with
respect to any employment agreement or Collective Bargaining Agreement.

        Section 8.2.    Option to Hire Employees.    Purchaser may negotiate and
extend offers of employment to some or all of Seller’s employees whom it desires
to hire in its sole discretion, which offers shall be on terms and conditions
which Purchaser shall determine in its sole discretion. All of Seller’s
employees who accept employment with Purchaser after the Closing are referred to
herein as “Rehired Employees.” Seller shall terminate the employment of all
Rehired Employees on the Closing Date and any cost, expense or liability
resulting from or incurred in connection with, such terminations, shall be the
sole responsibility of Seller, including any liability or obligation in
connection with, any Benefit Plan or any other compensatory plan, program,
arrangement or agreement for the benefit of any employee. Purchaser shall have
no liability for wages, salaries, monthly sales bonuses, sales commissions,
vacation and sick pay, employee fringe benefits, worker’s compensation claims
and other employee benefit or employee-related claims or liabilities with
respect to employees or former employees of Seller made, earned, accrued or
arising on or before the Closing Date, whether or not reported before that date
(the “Employee Claims”). Nothing contained in this Agreement shall confer upon
any Rehired Employee any right with respect to continuance of employment by
Purchaser, nor shall anything herein interfere with the right of Purchaser to
terminate the employment of any of the Rehired Employees at any time, with or
without cause, or restrict Purchaser in the exercise of its independent business
judgment in modifying any of the terms and conditions of the employment of the
Rehired Employees.




- 18 -


ARTICLE IX.


BANKRUPTCY MATTERS

        Section 9.1.    Cure of Defaults.    Subject to the prior approval of
the Bankruptcy Court and only to the extent required under Section 1.3,
Purchaser shall, on or prior to the Closing, pay or cause to be paid to Seller
the aggregate amount necessary to cure any and all monetary defaults and
breaches under any Designated Contracts (as such list of Designated Contracts
may be modified hereunder). Seller shall use such payment from Purchaser (or,
where applicable, any Designee) solely to effectuate the assumption by Seller
and assignment to Purchaser (or, where applicable, any Designee) of each
Designated Contract in accordance with the provisions of Section 365 of the
Bankruptcy Code and this Agreement.

        Section 9.2.    Bankruptcy Court Orders.

                 (a)        Seller shall use its reasonable efforts to schedule
hearings on and obtain the Bankruptcy Court’s entry of (A) an order approving
the sale and bidding procedures in a form reasonably acceptable to Purchaser
(the “Bidding Procedures Order”) on or before December 1, 2003, and (B) the
Section 363/365 Order on or before December 23, 2003.

                 (b)        The Bidding Procedures Order shall provide, among
other things, that (i) the Break-Up Fee and Expense Reimbursement and all other
payments to Purchaser arising under this Agreement shall be obligations of
Seller with priority as administrative expenses in the Chapter 11 Case, (ii) the
first competing offer must be in an amount of at least $215,000 in excess of the
Purchase Price; (iii) any subsequent competing offer must be in increments of no
less than $50,000; (iv) all competing bids must include no less than all of the
Acquired Assets; (v) all competing offers must be in cash and may not be
contingent on financing necessary to consummate the transaction; (vi) Seller
shall provide notice of the Sale Hearing to Seller’s creditors and publish such
notice in a newspaper to be mutually agreed upon by the parties; and (vii)
Seller shall provide each jurisdiction in which it or any of its subsidiaries
are subject to tax with copies of any motion for entry of an Section 363/365
Order.

                 (c)        The Section 363/365 Order shall be in the form
attached as Schedule 9.2(c) or such other form as mutually agreed upon by
Purchaser and Seller.

                 (d)        In the event an appeal is taken, or a stay pending
appeal is requested or reconsideration is sought, from the Bidding Procedures
Order or Section 363/365 Order that alleges in any way that Purchaser is not a
good faith purchaser, Seller shall immediately notify Purchaser of such appeal
or stay request and shall provide to Purchaser within one (1) day a copy of the
related notice of appeal or order of stay or application for reconsideration.
Seller shall also provide Purchaser with copies of any other or further notice
of appeal, motion or application filed in connection with any appeal from or
application for reconsideration of, either of such orders and any related
briefs. Seller agrees to take all steps as may be reasonable and appropriate to
defend against such appeal, petition of motion and to use its reasonable efforts
to obtain an expedited resolution of such appeal, provided that nothing herein
shall preclude the parties to this Agreement from consummating the Closing if
the Section 363/365 Order shall have been entered and not been stayed and
Purchaser (in its sole discretion) has waived in writing the condition set forth
in Section 6.1(a), in which event Purchaser shall be able to assert the benefits
of Section 363(m) of the Bankruptcy Code as a consequence of which such appeal
shall become moot.




- 19 -

                 (e)        Seller shall use its reasonable efforts to file a
motion or motions to reject any contracts so designated for rejection by the
Purchaser prior to the Closing Date.

                 (f)        In any order presented to the Bankruptcy Court for
rejection of a contract or assumption and assignment of a Designated Contract to
Purchaser, Seller shall seek an order providing, among other things, that any
restrictive covenants and/or confidentiality provisions for the benefit of
Seller are expressly preserved.


ARTICLE X.


DEFINITIONS

        As used in this Agreement, the following defined terms have the meanings
indicated below:

        “Action” means any claim, action, injunction, complaint, counterclaim,
joinder, investigation, suit, order, notice of violation, arbitration, audit or
other proceeding, whether civil or criminal, in Law or in equity, whether or not
before any court, arbitrator or other Governmental Authority, by any
Governmental Authority or by any other Person.

        “Affiliate” means any Person that directly, or indirectly through one of
more intermediaries, controls or is controlled by or is under common control
with the Person specified. Without limiting the foregoing and for avoidance of
doubt, all direct and indirect parents or subsidiaries of Seller shall be
Affiliates of Seller, whether or not involved in the Chapter 11 Case.

        “Benefit Plan” means any bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, stock purchase, stock option,
stock ownership, stock appreciation rights, phantom stock, leave of absence,
layoff, vacation, day or dependent care, legal services, cafeteria, life,
health, accident, disability, retiree medical, workmen’s compensation, severance
or other employee benefit plan, practice, policy, arrangement or program of any
kind, whether written or oral, including, but not limited to, any pension plan
as defined in Section 3(2) of ERISA, any welfare plan as defined in Section 3(1)
of ERISA, any Pension Plan that is subject to the pension benefit insurance
provisions of Title IV of ERISA, or that is subject to Section 412 of the IRS
Code or Part 3 of Subtitle B of Title I of ERISA, and any Pension Plan described
at Section 4001(a)(3) of ERISA.

        “Collective Bargaining Agreement” means any agreement with an accredited
union operating on behalf of any of Seller’s past or present employees.

        “Contract” means any agreement, evidence of indebtedness, bond,
commitment, indemnity, indenture, instrument, lease, license, mortgage,
statement of work, security agreement or other contract, commitment, undertaking
or understanding, whether or not in writing.

        “Designee” means a party designated by Purchaser to acquire and take
title to certain of the Acquired Assets, or designated by Purchaser to take an
assignment of one or more Designated Contracts, in each case in connection with
approval of this Agreement and entry of the Sale Order and contemporaneously
therewith or as soon as practicable thereafter, and subject to the rights,
protections, and obligations of Purchaser under this Agreement and the Sale
Order to the extent approved by the Court.




- 20 -

        “Environmental and Safety Requirements” means all federal, state, local
and foreign statutes, regulations, ordinances, codes and other provisions (as
amended and whenever in effect) having the force or effect of law, all judicial
and administrative orders and determinations, all contractual obligations and
all common law concerning public health and safety, worker health and safety,
and pollution or protection of the environment, including all those relating to
the present, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, analysis, processing,
discharge, release, threatened release, control or cleanup of any hazardous
materials, substances or wastes, chemical substances or mixtures, pesticides,
pollutants, contaminants, toxic chemicals, petroleum products or byproducts,
asbestos, polychlorinated biphenyls, noise or radiation.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

        “Final Order” shall mean an order or judgment the operation or effect of
which is not stayed and to which no appeal or motion to reconsider has been
filed that alleges the Purchaser is not a good faith purchaser and is pending.

        “Governmental Authority” means any authority, agency, commission,
official, court, tribunal, arbitrator or other instrumentality of the United
States, any foreign country or any domestic or foreign state, county, city or
other political subdivision.

        “Intellectual Property” means all intellectual, industrial, and
proprietary rights, whether domestic or foreign (including any associated
goodwill) in and to the following, without limitation: (a) all patents, patent
applications, provisionals, reissues, continuations, continuations-in-part,
divisionals, re-examinations and extensions, patent disclosures, inventions
(whether or not patentable and whether or not reduced to practice) and
improvements thereto; (b) all trademarks, service marks, trade dress, logos,
trade names, fictitious business names and corporate names (including without
limitation all brand names, trade style and similar designations of source or
origin), and resignations and applications for registration thereof and all
rights related thereto, including all good will; (c) all copyrights in published
or unpublished works and registrations and applications for registration
thereof; (d) domain names or uniform resource locators, telephone numbers,
Internet content and services including, without limitation, all goodwill
associated therewith; (e) computer programs, software, data, source code and
documentation; (f) trade secrets and confidential business information
(including ideas, know-how, technical data, proprietary processes, copyrightable
works, financial, marketing plans and customer and supplier lists and
information and all other proprietary information however recorded or stored);
(g) license agreements or other rights related to the foregoing; and (h) the
right to sue or otherwise claim for past, present or future infringement,
misappropriation or unauthorized use or disclosure;




- 21 -

        “Intellectual Property Rights” means the Intellectual Property owned or
used by Seller in the Business.

        “IRS Code” means the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

        “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental Authority.

        “Lenders” means La Salle Bank National Association, as Administrative
Agent, National City Bank, as Syndication Agent, and other Lenders to Seller
under and pursuant to financing orders entered in the Chapter 11 Case.

        “Liabilities” means all indebtedness, obligations and other liabilities
of any kind of a Person (whether absolute or contingent, accrued or unaccrued,
known or unknown, fixed or otherwise, due or to become due, matured or
unmatured, liquidated or unliquidated).

        “Liens” means any claim, lien, pledge, option, charge, security
interest, easement, deed of trust, mortgage, conditional sales agreement,
encumbrance or other right of third parties, whether voluntarily incurred or
arising by operation of law, and includes, without limitation, any agreement to
give any of the foregoing in the future, and any contingent sale or other title
retention agreement or lease, other than (a) liens on property underlying any of
the leases that are included in the Acquired Assets; and (b) liens for Taxes not
yet delinquent or which are being contested in good faith through appropriate
proceedings.

        “Material Adverse Effect” means an occurrence or series of occurrences
that (i) substantially reduces the value to Purchaser of the Acquired Assets or
Assumed Liabilities, or (ii) impairs the ability of the parties to consummate
the transactions contemplated by this Agreement.

        “Order” means any writ, judgment, decree (including consent decrees),
injunction or similar order of any Governmental Authority (in each such case
whether preliminary or final).

        “Person” means any natural person, corporation, general partnership,
limited partnership, proprietorship, other business organization, trust, union,
association or Governmental Authority.

        “Tax” means (i) any federal, state, local or foreign net or gross
income, minimum, alternative minimum, sales, value added, use, excise,
franchise, real or personal property, transfer, environmental, gross receipts,
capital stock, production, business and occupation, disability, employment,
payroll, severance, withholding or other tax, assessment, duty, fee, levy or
charge of any nature whatever, whether disputed or not, imposed by any
Governmental Authority, any interest, penalties (civil or criminal), additions
to tax or additional amounts related thereto or to the nonpayment thereof, and
(ii) any obligations under any Contract or other arrangement with respect to any
item described in clause (i) above.




- 22 -

        Unless the context of this Agreement otherwise requires, the words
“include” or “including” shall mean “include without limitation” and “including
without limitation” respectively, whether or not expressly stated.


ARTICLE XI.


GENERAL PROVISIONS

        Section 11.1.    Survival.    The representations and warranties
contained in this Agreement shall not survive the Closing and shall terminate
thereon; provided, however, the foregoing shall not apply to any breach of any
representation or warranty occurring as a result of Seller’s knowing
misrepresentation, fraud, or bad faith, in which case Purchaser’s recourse for
such breach shall survive the Closing indefinitely.

        Section 11.2.     Taxes.    All sales, use, transfer and documentary
taxes or fees, if any, payable in connection with the sale, conveyance,
assignments, transfers and deliveries to be made to Purchaser hereunder shall be
borne by Seller.

         Section 11.3.    Notices.    All notices, claims, demands, and other
communications under this Agreement shall be in writing and shall be deemed
given upon confirmation of receipt of a facsimile transmission, upon confirmed
delivery by a standard overnight carrier or when delivered by hand, in each case
addressed to the respective parties at the following addresses (or such other
address for a party as shall be specified by like notice):

  If to Purchaser, to:

SPX Corporation1
3515 Ballantyne Corporate Place
Charlotte, NC 28277
Fax:  704-752-7515
Attention:  General Counsel


  with required copies to (which shall not constitute notice to Purchaser):

Group General Counsel
SPX Corporation
90 Fieldstone Court
Cheshire, CT 06410
Fax:  203-699-3216



  and

Gardner, Carton & Douglas LLP
191 North Wacker Drive
Chicago, Illinois 60606
Fax:  (312) 569-1342
Attention:  Stephen A. Tsoris





- 23 -

  If to Seller, to:

Rohn Industries, Inc.
3595 West State Road 28
Frankfort, IN 46041
fax:  765-659-2722
Attention:  Horace Ward, President and CEO


  with a required copy to:

Ice Miller
One American Square Box 82001
Indianapolis, IN 46282
Fax:  317-236-2219
Attention:  Henry A. Efroymson.


        Section 11.4.     Descriptive Headings.    The headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

        Section 11.5.     Entire Agreement.    This Agreement (including the
schedules and the other documents and instruments referred to herein)
constitutes the entire agreement and supersedes all other prior agreements and
negotiations with respect to the subject matter of this Agreement.

        Section 11.6.     Assignment.   Seller may not assign this Agreement
without the written consent of Purchaser. Purchaser may (at any time prior to
Closing), in its sole discretion, assign in whole or in part its rights and
obligations pursuant to this Agreement (including the right to purchase the
Acquired Assets and the obligation to assume the Assumed Liabilities) to one or
more Designees, and Purchaser may, in its sole discretion, direct Seller to
convey the Acquired Assets, in whole or in part, to one or more Designees.
Purchaser may also, in its sole discretion, assign this Agreement and the rights
and obligations hereunder (i) to one or more of its affiliates, (ii) in
connection with a merger or consolidation involving Purchaser or in connection
with a sale of stock or assets of Purchaser or other disposition of all or any
portion of Purchaser’s business, or (iii) to a lender of Purchaser or its
affiliates as collateral security.

        Section 11.7.     Governing Law.    This Agreement shall be governed by
and construed in accordance with the Laws of the State of Indiana, irrespective
of conflicts of law principles.

        Section 11.8.    Expenses.    Whether or not the transactions
contemplated by this Agreement are consummated, all costs and expenses incurred
in connection with this Agreement and the transactions contemplated thereby
shall be paid by the party incurring such expenses. The foregoing shall not
affect the legal right, if any, that any party may have to recover expenses from
any other party that breaches its obligations under this Agreement. Without
limiting the foregoing, Seller shall be responsible for the Break-Up Fee and
Expense Reimbursement and any brokerage, financial advisory, finder’s or similar
fee or commission payable in connection with the transactions contemplated by
this Agreement based upon arrangements made by or on behalf of Seller or its
Affiliates. Purchaser shall be responsible for any brokerage, financial
advisory, finder’s or similar fee or commission payable in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser. The prevailing party in any litigation concerning the
subject matter of this Agreement shall be entitled to recover, in addition to
any other remedy at law, in equity or under this Agreement, its reasonable costs
and expenses, including attorneys’ fees, incurred in connection with such
litigation, together with court costs and prejudgment interest.




- 24 -

        Section 11.9.    Amendment.    This Agreement may not be amended except
by an instrument in writing signed on behalf of all the parties.

        Section 11.10.    Waiver.    At any time prior to the Closing Date, the
parties may (a) extend the time for the performance of any of the obligations or
other acts of the other parties, (b) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant to this Agreement, and (c) waive compliance with any of the agreements
or conditions contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.

        Section 11.11.     Counterparts; Facsimile.    This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original but all of which shall constitute one and the same agreement. This
Agreement may be executed and delivered by facsimile transmission, and a
facsimile of this Agreement or of a signature of a party will be effective as an
original

        Section 11.12.     Parties in Interest.    Nothing in this Agreement,
express or implied, is intended to confer upon any Person not a party to this
Agreement any rights or remedies of any nature whatsoever under or by reason of
this Agreement.

        Section 11.13.    Bulk Sales.    Purchaser and Seller hereby waive
compliance with any bulk sales or other similar Laws in any applicable
jurisdiction in respect of the transaction contemplated by this Agreement.


[SIGNATURE PAGE FOLLOWS]




- 25 -

        IN WITNESS WHEREOF, Seller and Purchaser have caused this Asset Purchase
Agreement to be duly executed on their behalf, as of the date first above
written.

  ROHN INDUSTRIES, INC.



By:  /s/ Horace Ward

--------------------------------------------------------------------------------

Name:  Horace Ward

--------------------------------------------------------------------------------

Title:  President & CEO

--------------------------------------------------------------------------------




SPX CORPORATION



By:  /s/ Lewis M. Kling

--------------------------------------------------------------------------------

Name:  Lewis M. Kling

--------------------------------------------------------------------------------

Title:  VP SPX Corp.

--------------------------------------------------------------------------------





- 26 -